Vi




                               NO.       ot-oq- ooM31-g&

                        IN THE COURT OF CRIMINAL APPEALS

                                         OF TEXAS




                                         Petitioner




                                THE STATE OF TEXAS

                                         Respondent



                             MOTION TO EXTEND TIME

                TO FILE PETITION FOR DISCRETIONARY REVIEW




            TO THE HONORABLE JUDGES:

            comes now Petitioner in pro se and moves this Honorable
            Court to extend the deadline for filing a petition for discretion
            ary review (PDR). In support of the motion, counsel would re
            spectfully show the following:

                1. On       QC-Wo^/r- ^         £c>\"i , the   frrSV 0**sW
                    Court of Appeals affirmed the conviction in a memoran
                    dum opinion.

                2. The petition for discretionary review in this case is due
                    on 3,<\uucv>c^V- £- 3 g^£ IvS*               .
        FILED IN                     &
COURT OF CRIMINAL APPEALS                                             RECEIVED IN
      JAN 23 2015                                                    ©OURTOFCRIMINALAPPEALS
                                                                          JAN 20 2015
   Abel Acosta, Clerk
                                                                       Abel Acosta, Clerk
                     Lac r^o-VvxOecA t«k




ilvjJ d^r-v a foe,
                                Court of Appeals for the
                          First District of Texas at Houston


                                           Order


Appellate case name:          Gerald Allan Hayes v. The State of Texas

Appellate case number:        01-09-00437-CR

Trial court case number:      1198372


Trial court:                  351st District Court of Harris County

Date motion filed:            December 23, 2014

Party filing motion:          Appellant, Gerald Allan Hayes


       It is ordered that the motion for rehearing is denied.



Judge's signature: /s/ Sherry Radack
                     •   Acting individually   0 Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Date: January 8, 2015
SHARON KELLER '                               '^ COtlRT €>F'GRIMiNAL APPEALS '• -• ''" ?':'-"                •-   LOUISE PEARSON
                                                    RO. BOX 12308, CAPITOL STATION                                   5,2™ 51
LAWRENCE E. MEYERS                                      AUSTIN, TEXAS 787 11
TOM PRICE                                                                                                         SIAN R. SCHILHAB
PAULWOMACK                                                                                                          general COUNSEL
CHERYL JOHNSON             "          " .'"                                                                          5,2-463-, 597
MIKE KEASLER

BARBARA P.   HERVEY

CATHY COCHRAN

ELSA ALCALA

 JUDGES




              September 4, 2012

              Gerald Hayes
              #1578806
              1697 FM 980
              Huntsville, TX 77343

              RE: 01-09-00437-CR


              Dear Mr. Hayes:

              The Court of Criminal Appeals is in receipt of your "Appellant's Judicial Notice To
              Court" in reference to the above stated case number.


              After a thorough search of our records, we find that you do not have any proceedings
              before the Court at this time. We suggest that you contact your attorney or the District
              Clerk of the County of your conviction for more information.


              Sincerely,


                                'A
              Louise Pearson
              Clerk


              LP/wp
              Enclosure




                               Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                                   website:   www.cca.courts.state.tx.us
                             PD-^STI-W


 To TU. [-\svoMyg. Gxjs^o

  m r AS htdJU^ pros*., U^U H^.^^"^




^au testis **^ b!T ^ +o CAOS^ d^- Bfr-^
Sl^^ 3^**i!!f ^'%£^
                                        Court of Appeals for the
                                  First District of Texas at Houston


                                           Order on Motion



Cause number:               01-09-00437-CR

Style:                      Gerald Hayes
                            v The State of Texas

Date motion filed :         November 4, 2014
Type of motion:             Request for extension of time to file motion for rehearing
Party filing motion:        Appellant
Document to be filed:       Motion for rehearing

If motion to extend time:
         Original due date:                  November 7, 2014
         Number of extensions granted:             0        Current Due date: November 7, 2014
         Date Requested:                     30 days from date of ruling

Ordered that motion is:


         0     Granted in part
               If document is to be filed, document due: December 5, 2014
                0        No further extensions of time will be granted
         •      Denied     ———

         •      Dismissed (e.g., want ofjurisdiction, moot)
         •      Other:




Judge's signature: /s/ Chief Justice Sherry Radack
                M Acting individually        • Acting for the Court

Date: November 20, 2014



November 7, 2008 Revision